Citation Nr: 0431446	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to service-connection for a chronic sleep 
disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999 and 
October 2002 by the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which respectively 
and inter alia denied the veteran's claims for service 
connection for a chronic sleep disorder and an increased 
evaluation in excess of 10 percent for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has presented oral testimony before the Board in 
August 2004 that he had recently received treatment for his 
hypertension from his private family physician and reported 
that these records had not been submitted for inclusion in 
his claims folder.  When reference is made to pertinent 
private medical records, VA is on notice of their existence 
and has a duty to assist the veteran in developing his claim 
by attempting to obtain the referenced private medical 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Therefore, the case should be remanded so that these relevant 
records may be obtained and associated with the evidence.

The Board's review of the medical evidence shows that the 
veteran was diagnosed with sleep apnea during a VA sleep 
laboratory study conducted in April 2001.  His service 
medical records contain a July 1967 report of an 
electroencephalographic study indicating at the time that he 
slept in a borderline waking state.  There are also medical 
reports from service showing that the veteran experienced 
episodes of syncope during active duty.  In view of this 
evidence, the Board finds that further development of the 
veteran's claim for VA compensation for a chronic sleep 
disorder is warranted.  Specifically, the veteran should be 
scheduled for the appropriate VA examination (and also any 
tests deemed necessary) to determine his current diagnosis as 
it relates to his chronic sleep disorder and to obtain a 
medical nexus opinion addressing whether or not this 
diagnosis is related to his period of active service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should attempt to obtain those 
records pertaining to the veteran's 
treatment for hypertension from his 
private family physician.  If necessary, 
the veteran should be contacted and asked 
to provide the necessary information and 
waivers to obtain these records for 
inclusion in his claims file.  If these 
records are not obtainable, the RO should 
document all attempts to obtain such 
records in the claims file.

3.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the severity of the veteran's service-
connected hypertension.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail, including the 
veteran's blood pressure while standing, 
seated and recumbent.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

4.  A VA examination must be scheduled 
for the purpose of ascertaining the 
current diagnosis and etiology of the 
veteran's sleep disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
claims file, the examiner should provide 
an opinion as to whether any diagnosis 
found on examination that pertains to a 
chronic sleep disorder is related to his 
military service.  The examiner must 
comment on the findings presented in the 
veteran's service medical records 
regarding his episodes of syncope and the 
July 1967 electroencephalographic study 
indicating that he slept in a borderline 
waking state and state whether the 
veteran's current diagnosis as it 
pertains to a chronic sleep disorder is 
related to his period of active duty.  If 
any opinion requested cannot be provided 
without resort to speculation, the 
examiner should so state.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  The 
examination report must be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to an increased evaluation in 
excess of 10 percent for hypertension and 
service connection for a chronic sleep 
disorder must be readjudicated.  If the 
maximum benefit sought on appeal as it 
pertains to either claim remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


